Name: Commission Regulation (EC) NoÃ 35/2008 of 17 January 2008 granting no export refund for butter in the framework of the standing invitation to tender provided for in Regulation (EC) NoÃ 581/2004
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 18.1.2008 EN Official Journal of the European Union L 15/15 COMMISSION REGULATION (EC) No 35/2008 of 17 January 2008 granting no export refund for butter in the framework of the standing invitation to tender provided for in Regulation (EC) No 581/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular the third subparagraph of Article 31(3) thereof, Whereas: (1) Commission Regulation (EC) No 581/2004 of 26 March 2004 opening a standing invitation to tender for export refunds concerning certain types of butter (2) provides for a permanent tender. (2) Pursuant to Article 5 of Commission Regulation (EC) No 580/2004 of 26 March 2004 establishing a tender procedure concerning export refunds for certain milk products (3) and following an examination of the tenders submitted in response to the invitation to tender, it is appropriate not to grant any refund for the tendering period ending on 15 January 2008. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For the permanent tender opened by Regulation (EC) No 581/2004, for the tendering period ending on 15 January 2008 no export refund shall be granted for the products and destinations referred to in Article 1(1) of that Regulation. Article 2 This Regulation shall enter into force on 18 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 1152/2007 (OJ L 258, 4.10.2007, p. 3). Regulation (EEC) No 1255/1999 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 90, 27.3.2004, p. 64. Regulation as last amended by Regulation (EC) No 1543/2007 (OJ L 337, 21.12.2007, p. 62). (3) OJ L 90, 27.3.2004, p. 58. Regulation as last amended by Regulation (EC) No 128/2007 (OJ L 41, 13.2.2007, p. 6).